Citation Nr: 0334003	
Decision Date: 12/05/03    Archive Date: 02/25/04

DOCKET NO.  95-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for right foot disorder.  

2.	Entitlement to service connection for right ankle 
disorder.

Entitlement to an increased rating for follicular dermatitis 
and eczema, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board in May 2000.  At 
that time, Board determined that new and material evidence 
had been submitted to reopen a claim for service connection 
for disabilities involving the right foot, knee and ankle.  
The Board also determined that these claims were well 
grounded and remand these issues to the RO for further 
development.  

Also, in the May 2000 decision the Board denied the veteran's 
claims for service connection for a low back disorder and 
disabilities of the left foot, knee and ankle.  Since that 
time, there has been a significant change in the law.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim.  
Accordingly, these issues are referred to the RO for 
appropriate action. 

In October 2001, the Board denied the appellant's claim for 
an increased rating for follicular dermatitis and eczema and 
service connection for right foot and ankle disorders.  The 
Board granted service connection for a right knee disorder.  
The appellant appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board's decision as to service connection for right foot and 
ankle disorders and an increased rating for follicular 
dermatitis and eczema was vacated pursuant to a December 2002 
Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  The parties requested that the Court 
vacate the Board's October 2001 decision and remand the 
matter.  The Court granted the joint motion and remanded the 
case to the Board.


REMAND

The Joint Motion for Vacate and Remand of the Board's October 
2001 decision was based in part on the fact that the VA 
failed to have the veteran's skin examined during its active 
stage.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
The record shows that the veteran has been receiving 
treatment at a VA facility.  Additionally, the Board finds 
that a current examination of the right ankle and foot would 
be of assistance in adjudicating this claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
not previously submitted covering the 
period from December 1999 to the present.

3.  A VA examination should be conducted 
by an orthopedist to determine the 
nature, severity, and etiology of any 
disabilities involving the right foot and 
ankle.  In addition to x-rays, any other 
testing deemed necessary should be 
performed.  The claims folder must be 
made available to the examiner in 
conjunction with the examination and the 
examiner is requested to indicate in the 
report that the claims folder was 
reviewed.  If disabilities of the right 
ankle and/or foot are diagnosed it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the right ankle and/or foot 
disorders diagnosed are related to 
service.  Request the examiner to comment 
on the March 6, 2000 medical statement 
Dr. Barry M. Tuvel.  A complete rational 
for any opinion expressed should be 
included in the report. 

4.  The RO should schedule the veteran 
for an examination by a dermatologist to 
ascertain the severity of her service 
connected skin disorders.  The RO should 
take the appropriate action to have the 
examination scheduled for a time when 
there is a flare-up of the skin 
disorders.  All indicated studies, 
including color photographs, should be 
undertaken as appropriate.  The claims 
folder should be made available for 
review in connection with this 
examination.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, she should be provided with 
a supplemental statement of the case 
(SSOC) and an opportunity to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




